Case 7:18-cv-00170-EKD-RSB Document 101 Filed 06/02/20 Page 1 of 3 Pageid#: 588




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA

     JOHN DOE,

     Plaintiff,

     v.                                            Civil Action No. 7:18-cv-00170

     VIRGINIA POLYTECHNIC
     INSTITUTE AND STATE
     UNIVERSITY,

     Defendant.



                            Consent Motion to Extend Stay of
                               Proceedings and Deadlines

          On April 27, 2020, this Court stayed all pending deadlines contained in the

 Amended Pre-Trial Order until June 1, 2020 while the parties engaged in settlement

 discussions. Those settlement discussions are ongoing and the parties jointly request

 that the Court extend that stay until July 1, 2020.



 Dated: June 2, 2020                           Respectfully Submitted,

  FRITH ANDERSON + PEAKE, P.C.                HARVEY & BINNALL, PLLC

  /s/                                         /s/
  Katherine C. Londos (VSB #: 36848)          Jesse R. Binnall (VSB No. 79292)
  Nathan H. Schnetzler (VSB #: 86437)         717 King Street, Suite 300
  29 Franklin Road, SW                        Alexandria, VA 22314
  P.O. Box 1240                               Telephone: (703) 888-1943
  Roanoke, Virginia 24006-1240                Fax: (703) 888-1930
  Telephone: (540) 772-4600                   jbinnall@harveybinnall.com
  Fax: (540) 772-9167
  Email: klondos@faplawfirm.com
         nschnetzler@faplawfirm.com
Case 7:18-cv-00170-EKD-RSB Document 101 Filed 06/02/20 Page 2 of 3 Pageid#: 589




  Kay Heidbreder (VSB No.: 22288)          NESENOFF & MILTENBERG LLP
  University Legal Counsel and             Andrew T. Miltenberg
  Senior Assistant Attorney General        Tara J. Davis
  M. Hudson McClanahan (VSB No.: 46363)    363 Seventh Avenue, 5th Floor
  Stephen F. Capaldo (VSB No.: 74045)      New York, NY 10001-3904
  Kristina J. Hartman (VSB No.: 92279)     Telephone: (212) 736-4500
  Associate University Legal Counsel and   Facsimile: (212) 736-2260
  Assistant Attorney General               Email: amiltenberg@nmllplaw.com
  University Legal Counsel (0121)                 tdavis@nmllplaw.com
  Burruss Hall, Suite 236,
  Virginia Tech                            Attorneys for Plaintiff
  800 Drillfield Drive
  Blacksburg, VA 24060
  Telephone: (540) 231-6293
  Email: heidbred@vt.edu
          hud3@vt.edu
          scapaldo@vt.edu
          kjhart06@vt.edu

  Attorneys for Defendant
Case 7:18-cv-00170-EKD-RSB Document 101 Filed 06/02/20 Page 3 of 3 Pageid#: 590




                            CERTIFICATE OF SERVICE

       I hereby certify that on June 2, 2020, a true and genuine copy of the foregoing

 was served via electronic mail by the Court’s CM/ECF system to all counsel of record.


                                              Respectfully submitted,

                                              /s/ Jesse R. Binnall
                                              Jesse R. Binnall, VSB# 79272
                                              HARVEY & BINNALL, PLLC
                                              717 King Street, Suite 300
                                              Alexandria, VA 22314
                                              Tel: (703) 888-1943
                                              Fax: (703) 888-1930
                                              jbinnall@harveybinnall.com
